Citation Nr: 0830540	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran presented personal testimony before a Decision 
Review Officer at an RO hearing in May 2005.  A copy of the 
hearing transcript is of record.  

In January 2007, the Board denied service connection for 
degenerative disc disease of the lumbar spine, and for 
degenerative disc disease of the right knee.  The Board also 
denied an increased evaluation for left knee disabilities.  
The Board remanded the issues remaining on appeal to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran was treated for hearing loss complaints and 
otitis media in service; his current hearing loss is not 
related to the acute hearing loss noted in service.  

2.  The veteran's tinnitus was not shown in service or for 
many years thereafter; tinnitus is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004, that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  Another letter was sent 
to him in February 2007.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, the veteran submitted private records.  Next, 
specific medical opinions pertinent to the issues on appeal 
were obtained by way of two VA examinations.  Additional 
examination and opinions are not required, as there is no 
competent and/or credible evidence indicating that the 
veteran's disabilities may be associated with his service, as 
discussed in more detail below.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
veteran has indicated in an April 2007 letter that he had no 
additional evidence to submit.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service, and 
sensorineural hearing loss may be presumed if manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R §§ 3.307, 3.309.  If a chronic disease is shown in  
service, subsequent manifestations of the same chronic  
disease at any later date, however remote, may be service  
connected, unless clearly attributable to intercurrent  
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

The veteran essentially maintains that he was exposed to 
hazardous noise levels in service which resulted in his 
current hearing loss and tinnitus.  The veteran testified at 
the RO in May 2005 that he was exposed to hazardous noise 
levels during his period of service.  He stated that he 
worked with combat engineers, and that he worked around loud 
and heavy equipment, such as jackhammers.  The veteran's DD 
Form 214 shows his MOS as pioneer with the related civilian 
occupation noted to be construction worker.  The service 
treatment records show that the veteran was reported as 
having hearing loss during his period of service.  

While an audiogram performed in August 1969 shows decreased 
hearing in the left ear at 3000 Hz, the findings do not 
reflect defective hearing by VA standards.  38 C.F.R. § 
3.385.  In April 1970, the veteran complained that he had 
noticed his hearing had changed over the last few days.  An 
ENT consult which included audiometric testing showed 
bilateral defective hearing.  The service treatment records 
also show that the veteran was treated for otitis media 
during his period of service and that he had complaints of 
vague ear pain for 5 days; audiometric findings revealed 
hearing loss, bilaterally.  (See the April 1970 service 
treatment).  A May 1970 Clinical Record Cover Sheet shows 
that the veteran experienced mixed neurosensory hearing loss.   

The September 1970 service report of medical history reveals 
that the veteran experienced mild hearing loss in the right 
ear; however, the audiometric findings on his September 1970 
service separation examination do not reflect hearing loss; 
the findings were normal.  

After service, the VA outpatient records shows that in 
November 1999, the veteran complained of decreased hearing in 
the left ear and itching in the ear canals.  He also 
complained of ringing in the ears.  The post-service medical 
records reveal objective medical evidence of bilateral 
hearing loss and tinnitus.  In February 2002, the veteran was 
seen for hearing loss in the left ear and associated episodes 
of vertigo in the past.  It was noted that an audiogram 
performed in January 2002 showed mixed hearing loss in the 
left ear and sensorineural hearing loss in the right ear, and 
this was the current assessment.  In December 2003, hearing 
loss and tinnitus was diagnosed after the veteran complained 
of ringing in his ears.  It was noted that he wore hearing 
aids.  

In July 2005, the veteran was examined by VA.  His military 
records were reviewed.  The veteran reported hearing loss and 
tinnitus since 1970-1971.  On the authorized audiological 
evaluation pure tone thresholds in decibels were as follows:

Bone


HERTZ



500
1000
2000
3000
4000
RIGHT
15
--
35
50
40
LEFT
30
25
50
70
55








AIR


HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
50
35
Left
70
65
80
100
85

Speech recognition ability was 95 percent in the right ear 
and of 100 percent in the left ear.

The diagnosis was, mild to moderate sensorineural hearing 
loss in the right ear and severe to profound hearing loss in 
the left ear.  It was noted that the veteran reported a 
subjective tinnitus.  The examiner opined that due to normal 
hearing at frequencies tested prior to discharge  and the 
hearing loss present at 3K in the left ear prior to 
discharge, the current hearing loss and tinnitus are less 
likely than not caused by or occurred or aggravated during 
military service.  It was also pointed out that the 
significant air bone gap present in the left ear is related 
to a middle ear condition that occurred after military 
service.  

In an April 2006 statement a private clinician stated that 
the veteran had been a patient since 1992.  It was reported 
that the veteran had hearing loss that was progressive dating 
back to his military career.  It was noted that he also had 
tinnitus.  The examiner opined that it was certainly possible 
if not probable that exposure to loud noise during service 
could have directly contributed to many of the veteran's 
current symptoms.  

In May 2008, the veteran was examined by VA.  The claims file 
and records were reviewed.  The examiner noted that the 
veteran had normal hearing at service entrance and at 
discharge with no active ear conditions noted at discharge.  
It was noted by way of medical history that the veteran had a 
history of asymmetrical hearing loss due to repeated ear 
infections on the left ear and a temporary episode of otitis 
media in April 19790, with decreased hearing.  It was noted 
that according to service records treatment was successful 
and that hearing returned to normal by discharge in 
September.  It was stated that noise exposure was very 
limited since the veteran was on active duty for less than 
one year and occasionally exposed to brief weapons fire and 
engine noise.  The veteran noted a fairly constant humming 
tinnitus.  The examiner stated that the tinnitus described is 
fairly typical of conductive hearing losses and not 
considered a tinnitus related to noise exposure.  It was 
noted that the onset of tinnitus was well after discharge.  
On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:

BONE


HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35

25
LEFT
35
40
70

75








AIR


HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
35
LEFT
75
70
80
95
90

Speech recognition ability was 94 percent bilaterally.   
Otoscopy was clear.  The examiner diagnosed, for the 
frequencies from 500 to 4000 Hz, the veteran exhibits a mild 
sensorineural loss on the right and a severe mixed loss on 
the left.  The examiner stated that it would be considered 
less likely than not the current hearing loss and tinnitus 
are the result of noise exposure in service.  The examiner 
noted that hearing was normal at service entrance discharge.  
It was stated that the instance of otitis media in April and 
May 1970 was not due to noise and was resolved with medical 
treatment.  It was reported that tinnitus did not occur and 
current hearing loss was not manifested until well after 
discharge from active duty.  

The veteran's current hearing loss and tinnitus are not shown 
to be related to service.  First, any hearing loss shown in 
service appears to have been acute and transitory.  The 
complaints of hearing loss in April and May 1970 represented 
an acute and transitory disorder associated with an inner ear 
infection, which resolved.  This is supported by examination 
at separation in September 1970 which shows no evidence of 
any hearing loss or tinnitus at the time of discharge, as 
well as the statement by the VA examiner in May 2008.  

After service, as noted above, there is a reference to 
private treatment for hearing loss beginning in 1992, many 
years after service.  The first medical report of hearing 
loss and tinnitus complaints is in 1999, almost 30 years 
after discharge.  In February 2002, bilateral hearing loss 
was noted and confirmed by audiogram in July 2005 when a VA 
examination report  showed hearing thresholds of 40 or 
greater at 3000 and 4000  Hertz in the right ear and at 2000, 
3000, and 4000 Hertz in  the left ear, both of which meet the 
standard for disability  under 38 C.F.R. § 3.385.  
Additionally, tinnitus was diagnosed.  

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   

The Board, however, finds that the veteran's reported history 
of continued hearing loss and tinnitus since active service 
is inconsistent with the other evidence of record.  While he 
had a complaint of decreased hearing during his short period 
of service, the separation examination was absent of 
documented findings of hearing loss or tinnitus.  On VA 
examinations in March 1972, and in July 1998, there is no 
indication of hearing loss complaints or tinnitus.  Moreover, 
the post-service evidence does not reflect treatment related 
hearing loss and tinnitus many years after service.  The 
Board has weighed the veteran's statements as to continuity 
of symptomatology against the absence of documented 
complaints or treatment for so many years following active 
duty discharge and finds his recollections as to symptoms 
experienced in the distance past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Service connection may be granted when a medical nexus is 
established between the claimed disorder and military 
service.  Here the record contains three opinions regarding 
the etiology of the veteran's disorders.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Further, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board is not bound to accept any opinion (from a 
VA examiner, private physician, or other source) concerning 
the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 
(1993).  Rather, it has a duty to assess the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

While a private examiner has offered an opinion in this case 
relating the disorders to service, the Board gives greater 
weight to the opinions offered by the VA examiners who found 
the current disorders to not be related to service.  In this 
regard the private examiner did not have the claims file for 
review, did not provide an examination report of the veteran, 
offered no rationale for the opinion, and the opinion is 
offered with only a limited degree of certainty. The Board 
observes that the Court has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996). et

On the other hand the VA examiners conducted examination of 
the veteran, reviewed the claims file and offered rationale 
for the opinions offered.  The Board finds that these reports 
are notably more thorough and complete and for this reason, 
these opinions are especially probative than the private 
opinion.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996). 

The Board has considered the veteran's statements asserting a 
relationship between his currently diagnosed hearing loss and 
tinnitus and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.   
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v.  
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
The evidence does not support a finding of a nexus between 
the veteran's service and his bilateral hearing loss or his 
tinnitus.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


